Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-22-2004

Weiss v. Regal Collections
Precedential or Non-Precedential: Precedential

Docket No. 03-4033




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Weiss v. Regal Collections" (2004). 2004 Decisions. Paper 166.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/166


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-4033




                        RICHARD WEISS, on behalf of himself
                           and all others similarly situated,
                                                       Appellant

                                           v.

                             REGAL COLLECTIONS;
                           LANCER INVESTMENTS, INC.




                    On Appeal from the United States District Court
                           for the District of New Jersey
                         D.C. Civil Action No. 01-cv-00881
                           (Honorable Alfred M. Wolin)


                                 Argued May 28, 2004

       Before: SCIRICA, Chief Judge, FISHER and ALARCÓN* , Circuit Judges


                           ORDER AMENDING OPINION


            IT IS HEREBY ORDERED that the opinion in the above case, filed
September 29, 2004, be amended as follows:



   *
    The Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.
     Page 4, first column, line 20, which read:
             Sibley v. Fulton Dekalb Collection Servs., 677 F.2d 830, 834 (11th Cir.
             1982) (holding in dicta that equitable relief is not available to an individual
             under the Act.)
     shall read:
             Sibley v. Fulton Dekalb Collection Servs., 677 F.2d 830, 834 (11th Cir.
             1982) (noting that equitable relief is not available to an individual under
             the Act.)


     Page 8, footnote 10, line 3: “arises” should be “arise.”


     Page 14, footnote 19, line 1, which read:
             To hold otherwise would automatically result in a plaintiff seeking class
             relief in a consumer representative action to file a motion for class
             certification at the time of filing the class complaint.
     shall read:
             To hold otherwise would predictably result in a plaintiff who seeks class
             relief in a consumer representative action filing a motion for class
             certification at the time of filing the class complaint.

                                         BY THE COURT,



                                                   /s/ Anthony J. Scirica
                                                        Chief Judge

DATED: October 22, 2004




                                            2